September 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 FREDRICHEE DOUGLAS SMITH, Appellant

NO. 14-11-00840-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment requiring reversal, but there was error in the judgment as entered, which
is capable of reformation by this Court. Therefore the judgment is MODIFIED to
reflect court costs of $590.
      The Court orders the judgment AFFIRMED as MODIFIED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.